Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 12/30/2020. Applicant made no amendments to the claims; claims 25 – 27, 29 -30, 32 – 39, 41, 43 – 48 are pending in this application.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant concludes, “[t]here is no disclosure or suggestion in Petrick to conclude that the proposed anvil 46 comprises energy absorbing material to allow the blade 32 to progressively come to rest, as recited in present independent claims 25, 35, and 45.” Examiner respectfully disagrees. US Patent to Petrick (3,766,979), discloses an element 46 that “prevents the blade 32 from rupturing the housing portion 26” (Col. 3, Lines 24 – 26). Further, examiner maintains the figures are part of the disclosure and as was noted in the previous action, the element 46 is comprises a synthetic resin or plastic as per the hatching convention of MPEP 608.02 IX. Examiner maintains that synthetic resin or plastic material inherently deforms when subjected to a force. Examiner asserts the deformation of the material when subjected to a force meets the limitation “energy absorbing material to allow a shearing device to progressively come to rest.” 
Applicant argues regarding claims 32 and 36 “no reasoning is provided to support such a determination."[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Clearly, the material 46 disclosed by Petrick is outside of the diameter of the wellbore – represented by the well pipe (20, Fig. 2). The shearing blade will have to clear (traverse) the well bore to reach the arresting mechanism 46. It is not clear what Applicant means by arguing “no reasoning is provided to support such a determination.” Examiner maintains it is clear, from the figures disclosed by Petrick the shear blade would be propelled across the well bore before it will come in contact with the element 46. 

Regarding claim 39, examiner maintains the claim differs from claim 27 in that it lacks a “retaining device” element.
Regarding claim 48, as was noted in the rejection, the arresting mechanism (46, Fig. 2) is configured to absorb energy by deforming when subjected to force and as such meets the limitations of the claimed subject matter.
Based on the foregoing the rejection of claims 25 – 26, 29 - 30, 32 - 39, 41 and 43 – 48 are maintained and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 – 26, 29 - 30, 32 – 39, 41, 43 – 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Petrick (3,766,979).
Regarding claim 25, Petrick discloses a main body (27, Fig. 2) containing a wellbore (20, Fig. 2), a passage (31, 30, Fig. 2) transverse to the wellbore, a shearing device (32, Fig. 2) located in the passage, a charge (40, Fig. 2) that, when activated, propels the shearing device (32, Fig. 2) along the passage (31, 30, Fig. 2) and across the wellbore (20, Fig. 2) and an arresting mechanism (46, Fig. 2) disposed in the passage (31, 30, Fig. 2), wherein the arresting mechanism comprises energy absorbing material to allow the shearing device to progressively come to rest in the passage. Examiner notes as per the drawing convention of MPEP 608.02 IX element 46 comprises section of synthetic resin or plastic.



	Regarding claim 29, Petrick discloses the charge comprises a chemical propellant – examiner is interpreting explosive as a chemical propellant.
	Regarding claim 30, Petrick discloses the charge is activated by an initiator – sensor (58, Fig. 1).
	Regarding claim 32, Petrick discloses the arresting mechanism is adapted to commence absorbing energy once the shearing device is propelled across the wellbore – examiner maintains the energy absorption device (46, Fig. 2) will meet this limitation.
	Regarding claim 33, Petrick discloses a synthetic resin or plastic as the energy absorption device inherently is resilient meeting the claim limitation “crumple”.
	Regarding claim 34, Petrick discloses the shearing device (32, Fig. 2) comprises a cutting edge (Col. 3, Lines 18 – 24).
	Regarding claim 35, Petrick discloses a method of operating a blowout preventer having a body (27, Fig. 2) with a wellbore (20, Fig. 2) traversing therein, the method comprising activating a charge (40, Fig. 2) to propel a shearing device (32, Fig. 2) along a passage (31, 30 Fig. 2) transverse to the wellbore such that the shearing device travels across the wellbore to sever any devices that may be present in the wellbore and  allowing the shearing device to progressively come to rest – by means of the resilient arresting device 46 - in the passage with an arresting (46, Fig. 2) mechanism configured with energy absorbing material.
	Regarding claim 36, Petrick discloses the arresting mechanism 
	Regarding claim 37, Petrick discloses a synthetic resin or plastic as the energy absorption device inherently is resilient meeting the claim limitation “crumple”.
	Regarding claim 38, Petrick discloses inhibiting fluid flow through the wellbore once a section of the shearing device crosses the wellbore (Col. 3, Lines 18 – 29).
	Regarding claim 39, Petrick discloses retaining – by means of inertia - the shearing device (32, Fig. 2) in an initial position until an expansion of gases from the charge has occurred.

Regarding claim 43, Petrick discloses the charge comprises a chemical propellant – examiner is interpreting explosive as a chemical propellant.
	Regarding claim 44, Petrick discloses the charge is activated by an initiator – sensor (58, Fig. 1).
	Regarding claim 45, Petrick discloses a BOP comprising a main body (27, Fig. 2) having a wellbore (20, Fig. 2) traversing there through, a passage (31, 30 Fig. 2) traverse to the wellboreU.S. Pat. Appl. No. 16/670,336 Atty. Docket No. KPC-17-02US-CONPage 4a shearing device (32, Fig. 2) located in the passage (31, 30 Fig. 2), a charge (40, Fig. 2) configured to propel the shearing device (32, Fig. 2) along the passage upon activation and an arresting mechanism (46, Fig. 2) configured with energy absorbing material to allow the shearing device to progressively come to rest in the passage.  
	Regarding claim 46, Petrick discloses a synthetic resin or plastic as the energy absorption device inherently is resilient meeting the claim limitation “crumple”.
	Regarding claim 47, Petrick discloses the arresting mechanism (46, Fig. 2) is disposed along the passage (31, 30 Fig. 2).
	Regarding claim 48, Petrick discloses the arresting mechanism (46< Fig. 2) is configured to absorb energy such that excess energy is not directly transferred into the main body (27, Fig. 2) of the blowout preventer – examiner maintains the resilient resin or plastic arresting mechanism is configured to not directly transfer excess energy similar to Applicant’s disclosed invention.

	Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753